FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                          Dec 14 2012, 8:47 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

IAN O’KEEFE                                      GREGORY F. ZOELLER
Lafayette, Indiana                               Attorney General of Indiana

                                                 J.T. WHITEHEAD
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

NICHOLAS CORBIN,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )        No. 79A02-1202-CR-161
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE TIPPECANOE CIRCUIT COURT
                           The Honorable Donald L. Daniel, Judge
                               Cause No. 79C01-1109-FB-16



                                      December 14, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION

NAJAM, Judge
                            STATEMENT OF THE CASE

       Nicholas Corbin appeals his convictions for burglary, as a Class B felony;

burglary, as a Class C felony; attempted burglary, as a Class C felony; theft, as a Class D

felony; auto theft, as a Class D felony; resisting law enforcement, as a Class D felony;

resisting law enforcement, as a Class A misdemeanor; three counts of receiving stolen

property, each as a Class D felony; and criminal mischief, as a Class B misdemeanor,

following a jury trial. Corbin also appeals his sentence. On appeal, Corbin raises the

following three issues for our review:

       1.     Whether the prosecutor committed misconduct when he noted the
              defense’s lack of evidence in his closing statement.

       2.     Whether the State presented sufficient evidence to support each of
              Corbin’s convictions.

       3.     Whether Corbin’s thirty-year aggregate sentence is inappropriate in
              light of the nature of the offenses and his character.

       We affirm.

                      FACTS AND PROCEDURAL HISTORY

       In the early morning hours of August 22, 2011, the Lafayette Police Department

received multiple reports of car break-ins. Officer Kevin Miller responded to the area of

the break-ins and observed Corbin walking south on 9th Street with a backpack. When

Corbin saw Officer Miller, he turned and ran. Officer Miller pursued Corbin and called

for backup. Less than five minutes later, the officers apprehended Corbin, but he no

longer had the backpack on. Officer Miller released Corbin because no crime report had

been filed.


                                            2
       Thereafter, the officers located the backpack on top of a nearby wooden shed.

Inside the backpack, officers discovered wallets, jewelry, iPods, cell phones, digital

cameras, and other items. Some of the items matched property that had been removed

from vehicles owned by Julie Leming and Dawn Morehouse, and those items were

returned to their owners.

       In the evening of September 9, Chris Widner met with Corbin at the home of

Penny Edwards and Michael Byse. Corbin told Widner that Corbin’s girlfriend had been

attacked and raped, and that he needed Widner’s help. Widner agreed to help, and

around 3:00 a.m. Byse drove the two men to the American Legion Post 492 (“Post 492”).

Although Corbin did not know where they were heading when they left, Byse knew that

Corbin intended to burgle Post 492 because Corbin promised Byse some of the stolen

money. Corbin further told Byse that “he was going to go through the roof,” which

struck Byse as odd. Transcript Vol. II at 110. Byse dropped Corbin and Widner off

about a half-mile from Post 492.

       At Post 492, Corbin told Widner “to keep [an] eye out while we try to rob the

American Legion.” Id. at 188. Corbin then climbed onto a freezer outside the building

and tried to cut through the soffit. At some point, Corbin told Widner that he had used

the same method to break into the American Legion Post 11 on 9th Street (“Post 11”),

where Corbin had successfully stolen about $1000, along with some alcohol. The State

would later show the jury Post 11’s surveillance video from August 29th that showed an

unidentified man breaking into the Post using this method and carrying a pack the same



                                          3
size as the one Corbin used when he tried to enter Post 492. Corbin had done some

contractor work on Post 11 prior to the unauthorized entry, working on the attic and roof.

       But Post 492 had wood underneath its soffits, which prohibited Corbin’s entry. As

such, Corbin instead tried to access the building through a window near an air

conditioning unit. During the course of this attempt, Corbin left a footprint on the air

conditioning unit. When his attempt to enter the building failed, Corbin tried to access

the building through a shed, which he pried open. The shed, however, did not have

access to the interior of the building. Corbin and Widner left shortly thereafter.

       Corbin and Widner instead broke into a number of nearby vehicles.             They

removed medicine from a 1994 Ford Ranger belonging to Monty Martin. They removed

two knives and some money from a 2000 Dodge Dakota Cab belonging to Fred Chafin.

They then walked back to where Byse had dropped them off and discarded their tools

into the nearby woods. They then stole Randy Cochran’s wallet from either his GMC

Jimmy or his Dodge Stratus, both of which they had broken into.

       Corbin and Widner proceeded into the Sheridan Woods neighborhood, which had

only one way in and out. The two men entered the garage of the home of Jane Ausman-

Mudawar, which set off her home alarm. Undeterred, Jane shut off the alarm and turned

on her outside lights, which allowed her to observe two men running away from her

garage. Jane called the police.

       After fleeing Jane’s house, Corbin and Widner broke into a Ford F-150 belonging

to John Brenan in Sheridan Woods. Corbin found the truck’s keys inside, and he gave

the keys to Widner, who proceeded to drive the truck out of the neighborhood.

                                             4
       By this time, however, two Tippecanoe Sheriff’s deputies had arrived in response

to Jane’s call. Deputy Robert Hainje and his K-9 searched the neighborhood while

Deputy Jason Freeman waited at the neighborhood’s only point of entry. Around 5:00

a.m., Deputy Freeman observed Brenan’s F-150 drive past him.                Deputy Freeman

followed the truck, and he then observed the truck accelerate to ninety miles per hour.

Deputy Freeman activated his lights and pursued the vehicle to the intersection of Grant

Street and Stadium Avenue. There, Corbin and Widner exited the truck and fled on foot.

       Rather than pursuing the two men alone, Deputy Freeman waited for Deputy

Hainje and his K-9 unit to arrive. The officers found Widner hiding under a nearby deck

shortly thereafter. The K-9 unit further alerted the officers to a nearby black Fiero, but

the officers did not observe anyone inside that vehicle. And inside the F-150, the officers

discovered Cochran’s wallet and Martin’s prescription drugs.

       Byse saw Corbin later that morning. Corbin told Byse “that he was involved in a

high speed pursuit,” that “he jumped out of the truck and let Chris go,” and that “[h]e hid

in a parked car . . . like a Fiero.” Id. at 114. That same morning, Corbin also told

Edwards that he had fled from the police with Widner and “got into the bottom of the car,

Fiero or whatever kind of car it [wa]s, [and] waited for the cops to leave . . . .” Id. at 144.

       After his arrest, Widner told the police where they could find Corbin’s tools and

duffel bag that they had discarded in the woods near Post 492. Tippecanoe Sheriff’s

Detective Robert Goldsmith went to the location described by Widner and found the

items, which included the tin snips Corbin had used to cut Post 492’s soffits and a pry

bar.

                                               5
       On September 15, the State charged Corbin with the following nine counts: (1)

burglary, as a Class B felony; (2) burglary, as a Class C felony; (3) theft, as a Class D

felony; (4) resisting law enforcement, as a Class D felony; (5) auto theft, as a Class D

felony; (6) resisting law enforcement, as a Class A misdemeanor; (7) receiving stolen

property, as a Class D felony; (8) receiving stolen property, as a Class D felony; and (9)

receiving stolen property, as a Class D felony.              Thereafter, the State amended its

information to include the following additional counts: (10) attempted burglary, as a

Class C felony; (11) theft, as a Class D felony; (12) criminal mischief, as a Class B

misdemeanor; and (13) theft, as a Class D felony.

       The trial court held Corbin’s jury trial between January 10 and January 12, 2012.

Byse, Edwards, Widner, the various victims, and several officers all testified on behalf of

the State. Corbin did not present any evidence in his defense. Following the trial, the

jury found Corbin guilty on Counts 1 through 10 and Count 12. The court entered its

judgment of conviction and, thereafter, sentenced Corbin to an aggregate term of thirty

years executed. This appeal ensued.

                               DISCUSSION AND DECISION

                            Issue One: Prosecutorial Misconduct

       Corbin first asserts that the prosecutor committed fundamental error1 when he

allegedly commented, during his closing statement, on Corbin’s refusal to testify in his

own defense. As our supreme court has explained:


       1
          Corbin acknowledges that the fundamental error doctrine applies to this issue since his trial
counsel did not object during the prosecutor’s closing statement.
                                                  6
       A claim that has been waived by a defendant’s failure to raise a
       contemporaneous objection can be reviewed on appeal if the reviewing
       court determines that a fundamental error occurred. See, e.g., Trice v.
       State, 766 N.E.2d 1180, 1182 (Ind. 2002); Hayworth v. State, 904 N.E.2d
       684, 694 (Ind. Ct. App. 2009). The fundamental error exception is
       “extremely narrow, and applies only when the error constitutes a blatant
       violation of basic principles, the harm or potential for harm is substantial,
       and the resulting error denies the defendant fundamental due process.”
       Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006). The error claimed
       must either “make a fair trial impossible” or constitute “clearly blatant
       violations of basic and elementary principles of due process.” Clark v.
       State, 915 N.E.2d 126, 131 (Ind. 2009). This exception is available only in
       “egregious circumstances.” Brown v. State, 799 N.E.2d 1064, 1068 (Ind.
       2003).

             This doctrine has been applied, for example, to review a conviction
       without proof of an element of the crime despite the lack of objection.
       Smith v. State, 459 N.E.2d 355, 357 (Ind. 1984). . . .

Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010).

       Here, Corbin asserts that the prosecutor’s closing statement “indirectly . . .

comment[ed] upon the failure of the defendant to testify.”         Appellant’s Br. at 16.

Specifically, Corbin complains about the following two comments made by the

prosecutor: “A second point you heard no evidence, no testimony that ever directly

contradicted any of these material details,” Supplemental Transcript at 25; and “where is

Red in those conversations? Was he ever mentioned? Has he [Corbin] ever come up in a

single shred of evidence? He could be the other guy in the video that you saw from Post

11[,] it’s possible. But there was no evidence suggesting he was,” id. at 42.

       The prosecutor’s comments were not fundamental error but were, rather,

permissible comments on the uncontradicted nature of the State’s evidence. As our

supreme court has explained:


                                             7
       The Fifth Amendment privilege against self-incrimination is violated
       “when a prosecutor makes a statement that is subject to reasonable
       interpretation by a jury as an invitation to draw an adverse inference from a
       defendant’s silence.” Moore v. State, 669 N.E.2d 733, 739 (Ind. 1996).
       However, statements by the prosecutor concerning the uncontradicted
       nature of the State’s evidence do not violate the defendant’s Fifth
       Amendment rights. Martinez v. State, 549 N.E.2d 1026, 1028 (Ind. 1990).
       Rather, comment on the lack of defense evidence is proper so long as the
       State focuses on the absence of any evidence to contradict the State’s
       evidence and not on the accused’s failure to testify. Id.; see also
       Timberlake v. State, 690 N.E.2d 243, 254 (Ind. 1997) (observing “[d]uring
       argument, the prosecutor may argue and comment upon the evidence
       presented at trial. . . . A comment based upon uncontradicted evidence is
       not equivalent to an impermissible comment upon a defendant’s decision
       not to testify”).

Dumas v. State, 803 N.E.2d 1113, 1118 (Ind. 2004). Here, the prosecutor’s closing

statements focused only on the absence of any evidence to contradict the State’s

evidence.   The prosecutor did not address Corbin’s failure to testify, explicitly or

implicitly, and nothing in his closing remarks is subject to a reasonable interpretation that

the jury was being asked to draw an adverse inference from Corbin’s silence. As such,

this argument is without merit.

                             Issue Two: Sufficient Evidence

       Corbin next asserts that the State failed to present sufficient evidence to support

each of his convictions. When reviewing a claim of sufficiency of the evidence, we do

not reweigh the evidence or judge the credibility of the witnesses. Jones v. State, 783

N.E.2d 1132, 1139 (Ind. 2003). We look only to the probative evidence supporting the

verdict and the reasonable inferences that may be drawn from that evidence to determine

whether a reasonable trier of fact could conclude the defendant was guilty beyond a



                                             8
reasonable doubt. Id. If there is substantial evidence of probative value to support the

conviction, it will not be set aside. Id.

       Though Corbin addresses each of his convictions individually, much of his

argument is premised on his assertion that Widner’s testimony against him is incredibly

dubious. Our supreme court has explained the incredible dubiosity rule as follows:

       Within the narrow limits of the “incredible dubiosity” rule, a court may
       impinge upon a jury’s function to judge the credibility of a witness. If a
       sole witness presents inherently improbable testimony and there is a
       complete lack of circumstantial evidence, a defendant’s conviction may be
       reversed. This is appropriate only where the court has confronted
       inherently improbable testimony or coerced, equivocal, wholly
       uncorroborated testimony of incredible dubiosity. Application of this rule
       is rare and the standard to be applied is whether the testimony is so
       incredibly dubious or inherently improbable that no reasonable person
       could believe it.

Love v. State, 761 N.E.2d 806, 810 (Ind. 2002) (citations omitted).

       The incredible dubiosity rule does not apply to Widner’s testimony. Widner was

not a “sole witness,” and his testimony was not “inherently improbable . . . or coerced,

equivocal, [or] wholly uncorroborated.”         Id.   Indeed, Widner’s testimony was

corroborated by several other witnesses and exhibits. For example, Jane’s testimony

corroborated Widner’s with respect to Count 1; the security video from Post 11

corroborated Widner’s testimony with respect to Count 2 and Count 3; Deputy Freeman’s

testimony corroborated Widner’s with respect to Count 4; Edwards’ and Byse’s

testimony corroborated Widner’s with respect to Count 5, Count 6, Count 9, and Count

10. Further, the State corroborated Widner’s account of the Post 492 break-in when it

admitted Corbin’s tools into evidence, which were discovered based on Widner’s


                                            9
description, which corroborated Widner’s testimony with respect to Count 12. And

insofar as Widner’s prior statements to police may have differed from his actual trial

testimony, those statements were admitted to the jury for it to consider in determining

Widner’s credibility, which we will not reconsider on appeal.

       Corbin also challenges the sufficiency of the State’s evidence for Count 7 and

Count 8, both of which alleged that Corbin had received stolen property on August 22.

But Corbin’s only argument on these two counts is to cast doubt on the observations of

Officer Miller.   Officer Miller testified that he responded to a report of several

automobile break-ins early that morning, that he saw Corbin in the vicinity with a

backpack, that Corbin immediately fled from him, and that, when he and other officers

caught up with Corbin, Corbin no longer had the backpack. Officer Miller then testified

that he later found the backpack and that, inside it, he found property belonging to,

among others, Leming (Count 7) and Morehouse (Count 8). Thus, the State presented

sufficient evidence to support these two convictions as well, and Corbin’s argument on

appeal is merely a request for this court to reweigh the evidence, which we will not do.

                                Issue Three: Sentencing

       Finally, Corbin asserts that his thirty-year aggregate sentence is inappropriate.

Although a trial court may have acted within its lawful discretion in determining a

sentence, Article VII, Sections 4 and 6 of the Indiana Constitution “authorize[]

independent appellate review and revision of a sentence imposed by the trial court.”

Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007) (alteration original). This

appellate authority is implemented through Indiana Appellate Rule 7(B). Id. Revision of

                                            10
a sentence under Appellate Rule 7(B) requires the appellant to demonstrate that his

sentence is inappropriate in light of the nature of his offense and her character. See Ind.

Appellate Rule 7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We

assess the trial court’s recognition or non-recognition of aggravators and mitigators as an

initial guide to determining whether the sentence imposed was inappropriate. Gibson v.

State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006). However, “a defendant must persuade

the appellate court that his or her sentence has met th[e] inappropriateness standard of

review.” Roush, 875 N.E.2d at 812 (alteration original).

       Moreover, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial courts to tailor

an appropriate sentence to the circumstances presented. See id. at 1224. The principal

role of appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

regard a sentence as inappropriate at the end of the day turns on “our sense of the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other facts that come to light in a given case.” Id. at 1224.

       Here, the trial court found the following mitigating and aggravating factors:

       The Court finds as mitigating factors that the defendant suffers from mental
       health issues, incarceration of the defendant will result in undue hardship
       on his dependent, and the defendant served in the United States military.
               The Court finds as aggravating factors the defendant has a history of
       criminal or delinquent activity, the defendant has a history of illegal drug
       and alcohol use, the defendant has not taken responsibility for his crime, the
       defendant has no employment history, and the defendant was on probation
       at the time of the instant offense.


                                            11
Appellant’s App. at 37.

       On appeal, Corbin focuses his argument on the sentence resulting from four of his

convictions, namely, his convictions for Count 1, Count 2, Count 3, and Count 4. But

this piecemeal analysis is contrary to our review under Appellate Rule 7(B). As our

Supreme Court has held: “appellate review should focus on the forest—the aggregate

sentence—rather than the trees—consecutive or concurrent, number of counts, or length

of the sentence on any individual count.” Cardwell, 895 N.E.2d at 1225.

       Corbin’s aggregate term of thirty years executed is not inappropriate based on the

nature of the offenses. When multiple victims are involved, “enhanced and consecutive

sentences seem necessary to vindicate the fact that there were separate harms and

separate acts against more than one person.” Serino v. State, 798 N.E.2d 852, 857 (Ind.

2003). Corbin was convicted of eleven crimes that included multiple victims, including

Jane, Post 11 and its members, Post 492 and its members, Brenan, Leming, Morehouse,

and Cochran. Further, Corbin’s crimes extended over several weeks, and he faced a

maximum possible sentence of fifty-five years.2 We cannot say his thirty-year sentence is

inappropriate based on the nature of the offenses.

       Neither is Corbin’s sentence inappropriate in light of his character. Corbin has a

lengthy criminal history, with two prior felony convictions for theft, a prior felony

conviction for burglary, a prior misdemeanor conviction for resisting law enforcement,

and two prior misdemeanor convictions for driving with a suspended license. Corbin was


       2
         This does not include the maximum term of incarceration of 180 days for the Class B
misdemeanor conviction. See Ind. Code § 35-50-3-3.
                                            12
also adjudicated a delinquent for possession of stolen property. He has had six petitions

to revoke probation filed against him. Three were found true and three were pending at

the time he was sentenced for the instant offenses. Corbin’s extensive criminal history,

especially relating to property crimes, and the repeated violation of his probation reflect

poorly on his character. Accordingly, we cannot say that his sentence is inappropriate.

                                    CONCLUSION

       In sum, the prosecutor did not commit fundamental error during his closing

statements.     The State presented sufficient evidence to support each of Corbin’s

convictions. And Corbin’s thirty-year aggregate sentence is not inappropriate in light of

the nature of the offenses or Corbin’s character. Thus, we affirm Corbin’s convictions

and sentence.

       Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                            13